Judgment, Supreme Court, New York County (Harold Tompkins, J.), entered May 7, 2001, after a non-jury trial, in plaintiff’s favor and against defendant in the amount of $1,221,370, plus interest from August 1, 1998 and costs, unanimously affirmed, with costs.
The evidence duly credited by the trial court established that plaintiff was the procuring cause of the lease executed between defendant and the tenant that plaintiff brought to its attention and the court properly awarded damages in quantum meruit (see, Gordon Co. v Peninsula N. Y. Partnership, 245 AD2d 189). The fact that plaintiff did not participate in working out the terms of the lease does not deprive it of its right to compensation (see, Busher Co. v Galbreath-Ruffin Realty Co., 22 AD2d 879, affd 15 NY2d 992; Buck v Cimino, 243 AD2d 681, 684, lv denied 91 NY2d 807). Although the terms of the original agreement are a relevant consideration in establishing the amount *68of a quantum meruit award (see, Klein v Eubank, 263 AD2d 357), after the agreement’s termination, they are no longer the sole standard (see, Matter of Tillman, 259 NY 133, 135-136). The trial court’s determination that plaintiff was entitled to compensation of $1,221,370 is supported by the unrebutted testimony of plaintiff’s expert, which the court credited, and should not be disturbed on appeal (see, Quantum Realty Servs. v ISE Am., 214 AD2d 420). Concur — Tom, J. P., Andrias, Lerner, Saxe and Buckley, JJ.